Citation Nr: 0211541	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial evaluation for Meniere's 
syndrome, rated as 30 percent disabling from May 21, 2001.  

(The issues of entitlement to service connection for left 
knee disability as secondary to service-connected right knee 
disability, entitlement to a higher initial evaluation for 
right knee internal derangement with mild opening of the 
medial collateral ligament, and entitlement to a higher 
initial evaluation for right knee degenerative changes will 
be the subjects of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 13, 1970 to 
January 17, 1972.  

This matter comes before the Board on appeal from an August 
2000 rating decision in which the RO granted entitlement to 
service connection for a right knee disability and assigned a 
10 percent rating from March 20, 2000, under Diagnostic Code 
5010.  See 38 C.F.R. § 4.71a (2001).  That decision also 
denied secondary service connection for left knee 
degenerative changes.  In June 2001 the Board remanded these 
issues for additional development.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court dismissed the appeal and the case was 
returned to the RO.  In January 2002 the RO assigned a 
separate 10 percent rating for right knee disability under 
Diagnostic Code 5257.  Id.  

The matter has been returned to the Board with the additional 
issue of entitlement to a higher initial rating for Meniere's 
syndrome.  This issue arose from the appeal of an April 2002 
rating decision in which the RO granted service connection 
for Meniere's syndrome and assigned a 30 percent rating, from 
May 21, 2001.  

The Board observes that the Court requires that a distinction 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction 

with an original rating, the Board has characterized the 
rating issue on appeal as set forth on the preceding page.

With respect to the issues of entitlement to service 
connection for a left knee disability secondary to the 
service-connected right knee disability, entitlement to a 
higher initial evaluation for right knee internal derangement 
with mild opening of the medial collateral ligament, and 
entitlement to a higher initial evaluation for right knee 
degenerative changes, the Board is undertaking additional 
evidentiary development pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the evidentiary 
development to the claimant as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the required 
notice and reviewing any responses by the claimant, the Board 
will prepare a separate decision addressing the claim of 
service connection.  


FINDINGS OF FACT

1.  The veteran's Meniere's syndrome is manifested by 
tinnitus, dizziness or vertigo at least once a month, and 
nausea and lightheadedness, but no occasional staggering or 
cerebellar gait.  

2.  Audiometric test results correspond to numeric 
designations of I for each ear.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
Meniere's syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evidence of record supports a 
60 percent rating for his Meniere's syndrome because he 
provided statements that he suffers dizziness, vertigo, 
nausea, and lightheadedness at least once a month and that 
this fact is affirmed by a private treating physician.  In 
contending that separate ratings for the veteran's maladies 
is more favorable than one combined rating under Diagnostic 
Code 6205, the veteran relates that a 30 percent evaluation 
is warranted for peripheral vestibular dysfunction under 
38 C.F.R. § 4.87, Diagnostic Code 6204.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As noted above, since this appeal originated from the 
veteran's disagreement with the original rating, the severity 
of the disability is to be considered during the entire 
period from the date that service connection was made 
effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence related to this issue includes audiometric 
testing done by VA in 1999 that shows puretone thresholds of 
15, 30, 45, and 50 decibels in the right ear, and 15, 35, 55, 
and 75 decibels in the left ear at 1000, 2000, 3000, and 4000 
Hertz, respectively.  Puretone averages were 35 on the right 
and 45 on the left.  He had a 

speech recognition scores of 92 percent correct in each ear.  
The veteran complained of constant tinnitus, but denied 
experiencing vertigo.

A medical statement, dated in May 2001, shows that the 
veteran had high frequency hearing loss, tinnitus, recurring 
bouts of vertigo, nausea, and vomiting that were 
characteristic of Meniere's syndrome.  Medication had been 
adjusted to improve the veteran's balance and reduce the 
frequency of acute flare-ups.  In a May 2001 statement, the 
veteran reported experiencing dizziness or vertigo at least 
once a month, and nausea and lightheadedness.  

A 100 percent rating for Meniere's syndrome (endolymphatic 
hydrops) is warranted if the disorder is manifested by 
hearing impairment with attacks of vertigo and a cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  The disability is rated at 60 percent if 
manifested by hearing impairment with attacks of vertigo and 
a cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 30 percent rating is warranted 
for the symptoms of hearing impairment with vertigo less than 
once a month, with or without tinnitus.  Meniere's syndrome 
is to be evaluated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  A rating based on 
hearing impairment, tinnitus, or vertigo cannot be combined 
with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87 
(2001).

At the outset, the Board finds that the most favorable rating 
is achieved by a rating under Diagnostic Code 6205.  This is 
so because the veteran's hearing loss is noncompensably 
disabling, his tinnitus warrants only a 10 percent rating, 
which is the maximum available rating under Diagnostic Code 
6260, and given the absence of evidence of occasional 
staggering, he would be entitled to no more than a 10 percent 
rating for peripheral vestibular disorder under Diagnostic 
Code 6204.  Since the veteran is presently rated as 30 
percent disabled under Diagnostic Code 6205, he is already 
enjoying a higher rating than that resulting from combining 
such ratings for vertigo, hearing loss and tinnitus.  
38 C.F.R. § 4.25 (2001).  (The criteria in 

effect for rating hearing loss establish eleven auditory 
acuity levels designated from I to XI.  Tables VI and VII as 
set forth following § 4.85 are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85 (2001).  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa of § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (2001).  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2001).  Additionally, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2001).   In the 
veteran's case, audiometric testing conducted in 1999 
revealed average puretone thresholds of 35 and 45 decibels 
with speech discrimination scores of 92 percent.  This 
warrants the assignment of a noncompensable rating.)

As noted above, the veteran has a 30 percent rating under 
Diagnostic Code 6205.  The next higher rating is at 60 
percent.  A 60 percent rating under Diagnostic Code 6205 is 
not warranted, where, as here, there is no evidence of 
cerebellar gait.  Thus, the veteran's symptoms do not more 
nearly approximate the higher 60 percent rating.  The claim 
for a higher initial evaluation is denied.

As to the representative's contention that the September 2000 
Statement of the Case (SOC) was inadequate, the Board 
observes that any inadequacy resulted in no prejudice to this 
veteran's ability to present written or oral arguments on the 
claims.  His five-page letter, dated in September 2000, and 
his ten-page letter, dated in May 2002, which disagreed with 
the RO's decisions, demonstrate this.  Furthermore, any 
inadequacy was remedied by the Supplemental SOC dated in 
April 2002.  Similarly, the Board finds no factual basis for 
the representative's assertions (in a July 2000 statement) 
that the RO was "willfully misleading" and took an 
adversarial position in adjudicating the veteran's claims.


In reaching these conclusions, the Board acknowledges the 
duty-to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed added 
notice obligations on VA. 

The veteran and his representative were notified of the 
changes in the law by way of the June 2001 remand, the RO's 
November 2001 letter, and the April 2002 Supplemental SOC.  
The veteran was given the opportunity to supplement the 
record after having been so notified.  The Board is not aware 
of any outstanding records.  VA's duty to provide a VA 
examination was satisfied by the scheduling of an examination 
and notification to the veteran of that examination.  Given 
the veteran's cancellation of the examination, and his 
representative's view that such an examination was 
"arbitrary and capricious" and that the private medical 
evidence of record sufficient, the Board is unable to discern 
any plausible benefit likely to inure to the veteran by 
further development efforts.  Indeed, when an examination is 
required and the veteran refuses to cooperate, VA must rate 
any original compensation claim on the basis of the available 
record.  38 C.F.R. § 3.655 (2001).  

Another remand would serve no useful purpose and would exalt 
form over substance.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



ORDER

A higher initial rating for Meniere's syndrome is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

